Title: General Orders, 17 July 1775
From: Washington, George
To: 



Head Quarters [Cambridge] July 17th 1775
Parole Boston.Counter Sign, Salem.


There is reason to apprehend, that the General orders are not regularly published, to the Non Commissioned Officers, & Soldiers of the army; as pleading Ignorance of Orders, will not for the future be admitted in excuse of any delinquency: It is once more ordered, that the Adjutants of the several Corps, will be exact, in seeing the Orders, read every evening to the Men off duty, of their respective Corps, as they may depend upon answering, before a Court Martial, for any neglect in obeying this order.
The General Court Martial whereof Col. John Nixon is president, to sit again to morrow morning at eight OClock, to try such prisoners, as shall be brought before them; all Evidences, and persons concern’d to attend the court.
There being a great Neglect in sending in the Returns to the Adjutant General, as directed by the General Orders of Friday last (especially from the Regiments posted in, and near Roxbury) The General assures Commanding Officers of Corps, from whom the Returns are expected, that he will not for the future, pass over the slightest Neglect, in sending Returns to Head Quarters, at the Time directed by the General Orders; if there is any remissness in the Adjutants, the Colonels will confine the Transgressors.
After Orders.
Capt. Benjamin Perkins of Col. Little’s Regiment, confined by

Col. Doolittle, for assisting and abetting Soldiers to mutiny, in rescuing a prisoner from the Quarter Guard of Col. Doolittles Regiment, is to be tried to morrow morning, by the Court Martial whereof Col. Nixon is President; all Evidences, and Persons concern’d, to attend the court.
